Buenos Aires, August 10, 2016 Messrs. COMISIÓN NACIONAL DE VALORES 25 de Mayo 175 Ciudad A. de Buenos Aires BOLSA DE COMERCIO DE BUENOS AIRES Sarmiento 299 Ciudad A. de Buenos Aires Ref.: Change in Corporate Address. Dear Sirs: I am writing to the National Securities Commission and the Stock Exchange of Buenos Aires in my capacity as Responsible of Market Relations of Pampa Energía S.A. (the “ Company ”) in order to inform that, at the Board of Directors´ Meeting held on this date, it was decided to change the corporate address from Ortiz de Ocampo 3302, Building 4, City of Buenos Aires to Maipú 1, City of Buenos Aires. Sincerely yours, María Agustina Montes Responsible of Market Relations
